PER CURIAM.
This is an appeal by George W. Bowen, a Sheridan police officer, from an order of the district court of Sheridan County. The order of the district court dismissed an appeal from a previous order of the Police Civil Service Commission of the City of Sheridan.
'The order of the civil service commission had denied Bowen a hearing on a complaint that two-days pay was arbitrarily taken away by the Sheridan Police Chief, in violation of § 15.1-293, W.S.1957, C. 1965.
The portion of § 15.1-293 which is involved states:
“No person may be discharged or reduced in pay or rank without consent of the commission after a hearing * *
The record discloses that Bowen, for disciplinary purposes, was suspended for two days without pay for such two days. There is no showing that his pay scale was reduced or that pay was denied him for days actually worked.
No legal authority or valid reason is shown for saying Bowen was discharged or reduced in pay or rank. We do not construe the action taken to be a reduction in pay within the meaning of § 15.1-293. Therefore, the portion of such section which is relied on is not applicable, and the judgment of the district court should be affirmed.
Affirmed.
McEWAN, Justice, not participating.